IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-482

                              Filed: 19 December 2017

Cabarrus County, No. 16-CVS-1972

JENNIFER L. WILSON, Plaintiff,

            v.

SUNTRUST BANK; SUNTRUST MORTGAGE INC.; DEUTSCHE BANK TRUST
COMPANY AMERICAS; THE LAW FIRM OF HUTCHENS, SENTER & BRITTON
P.A. n/k/a HUTCHENS, SENTER, KELLAM & PETTIT, P.A.; SUBSTITUTE
TRUSTEE SERVICES, INC.; and DOES/JANES 1-10 INCLUSIVE, Defendants.


      Appeal by plaintiff from orders entered by Judge Gregory R. Hayes on 29

September 2016 in Cabarrus County Superior Court and 5 December 2016 in

Catawba County Superior Court. Heard in the Court of Appeals 5 October 2017.


      Plaintiff-appellant Jennifer L. Wilson, pro se.

      Nelson Mullins Riley & Scarborough LLP, by Ramona Farzad and Julia B.
      Hartley, for defendant-appellees SunTrust Bank and SunTrust Mortgage, Inc.

      Hutchens Law Firm LLP, by Lacey Moore Duskin, for defendant-appellees
      Hutchens Law Firm LLP f/k/a Hutchens, Senter, Kellam & Pettit, P.A., f/k/a
      Hutchens, Senter & Britton, P.A., and Substitute Trustee Services, Inc.

      Troutman Sanders LLP, by D. Kyle Deak, for defendant-appellee Deutsche
      Bank Trust Company Americas.


      ZACHARY, Judge.


      Jennifer L. Wilson (plaintiff) appeals from an order entered on 29 September

2016, that dismissed with prejudice plaintiff’s claims against SunTrust Bank,
                                  WILSON V. SUNTRUST BANK

                                        Opinion of the Court



SunTrust Mortgage, Inc., Hutchens Law Firm LLP,1 Substitute Trustee Services,

Inc., and Deutsche Bank Trust Company Americas (Deutsche Bank) (collectively,

defendants). This order quieted title to certain real property in favor of Deutsche

Bank, and denied plaintiff’s motion for a temporary restraining order and

preliminary injunction.2 Plaintiff also appeals from an order entered on 5 December

2016, that denied plaintiff’s motion for findings and conclusions to be added to the

order of 29 September, her motion to amend or alter the order, and her objection to

the trial court’s holding a hearing in Catawba County.

       On appeal, plaintiff argues that the trial court lacked jurisdiction to conduct a

hearing on 15 August 2016, erred by entering an order out of county on 29 September

2016, and erred by dismissing her complaint and denying her motion for entry of a

temporary restraining order and a preliminary injunction. We conclude that the trial

court did not err by entering the 29 September 2016 order out of county, by dismissing

plaintiff’s complaint, or by denying plaintiff’s motion asking the trial court to “show

cause how this court . . . possessed jurisdiction.” Because we conclude that the trial

court did not err by dismissing plaintiff’s complaint, we dismiss as moot plaintiff’s




       1  Hutchens Law Firm was formerly known as Hutchens, Senter, Kellam & Pettit, P.A., and as
Hutchens, Senter & Britton, P.A. In this opinion we refer to the firm as “Hutchens Law Firm.”
        2 The order also included rulings on plaintiff’s challenges to allowing defendants’ counsel to

provide representation. Plaintiff has not presented arguments on these rulings and they are deemed
abandoned. N.C. R. App. P. 28(b)(6) (2016) (“Issues not presented in a party’s brief, or in support of
which no reason or argument is stated, will be taken as abandoned.”). Accordingly, we do not address
these rulings in this opinion.

                                                -2-
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



argument regarding the denial of her motion for a temporary restraining order and

preliminary injunction.

      Plaintiff also argues that the trial court erred by conducting a hearing in

Catawba County on 14 November 2016, by denying her motion to alter or amend the

29 September 2016 order, and by denying her motion for entry of findings of fact and

conclusions of law in the order. We conclude that the trial court did not err by denying

plaintiff’s motion for entry of findings and conclusions, plaintiff’s motion asking the

trial court to alter or amend its judgment, or plaintiff’s challenge to the trial court’s

authority to conduct a hearing in Catawba County.

                            Factual and Procedural Background

      We first note that in her brief, plaintiff recites a number of factual

circumstances that are not necessary for the disposition of the issues raised on

appeal. We find the following facts, which are essentially undisputed, to be relevant

to our resolution of this appeal. On 18 January 2007, plaintiff borrowed $296,000

from SunTrust Mortgage, Inc. (hereafter “SunTrust Mortgage”), in order to finance

the purchase of real property located on Pinecroft Court, in Harrisburg, North

Carolina (hereafter, “the property”). Plaintiff signed a promissory note and a deed of

trust securing the loan. In 2009, plaintiff defaulted on the terms of the loan by failing

to make the required mortgage payments. In October 2009, Hutchens Law Firm filed

an appointment of substitute trustee, naming Substitute Trustee Services, Inc.



                                          -3-
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



(“STS”) as substitute trustee. On 3 November 2009, Hutchens Law Firm, as the

attorney for STS, wrote to plaintiff informing her that foreclosure proceedings were

being initiated.

      Following a hearing, an order allowing foreclosure was entered by an Assistant

Clerk of Court for Cabarrus County on 25 January 2010. The order found that

SunTrust Bank was the holder of the note; that the note was in default; that plaintiff

had been served with notice of the hearing; and that plaintiff had shown no valid

reason why foreclosure could not proceed. The Order ruled that STS was authorized

to proceed with foreclosure. Plaintiff did not appeal this order. At the foreclosure sale

conducted on 15 November 2010, SunTrust Bank was the highest bidder. SunTrust

Bank assigned its bid to Deutsche Bank. A Final Report of Foreclosure was filed on

9 December 2010, and on 7 February 2011, a Trustee’s Deed was recorded naming

Deutsche Bank as the owner of the property.

      On 22 June 2016, plaintiff was served with a notice directing her to vacate the

property. On 8 July 2016, plaintiff filed a verified complaint against defendants. In

her complaint, plaintiff alleged that in 2007 SunTrust Mortgage had sold the note

and deed of trust to another financial entity and that, in order to obtain an order

allowing foreclosure, defendants later executed fraudulent documents. Plaintiff

sought damages from defendants for “fraud upon the court,” including rescission of




                                          -4-
                              WILSON V. SUNTRUST BANK

                                      Opinion of the Court



foreclosure-related documents, money damages, and a declaration quieting title to

the property in favor of plaintiff.

      On 29 July and 1 August 2016, the defendants filed motions asking that

plaintiff’s complaint be dismissed pursuant to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6),

for failure to state a claim upon which relief can be granted. On 2 August 2016,

plaintiff filed an amended motion seeking a temporary restraining order (TRO) and

a preliminary injunction staying the entry of an order for possession of the property

or sale of the property. Plaintiff alleged that the foreclosure sale was “procured by

Fraud Upon the Court” and that there was a “serious controversy” as to “the title

ownership of the Subject Property[.]” On 15 August 2016, the trial court conducted a

hearing on defendants’ respective motions for dismissal of plaintiff’s claims, together

with plaintiff’s motion for entry of a TRO and a preliminary injunction.

      On 29 September 2016, the trial court entered an order dismissing plaintiff’s

complaint with prejudice pursuant to N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), for failure

to state a claim upon which relief can be granted, denying plaintiff’s motions for

injunctive relief, and taxing plaintiff with the costs of the action. The order was

served on plaintiff on 7 October 2016. On 12 October 2016, plaintiff filed a motion

asking the trial court to enter findings of fact and conclusions of law for its order of

29 September 2016, as well as a “Motion for Order to Show Cause How this Court at




                                             -5-
                             WILSON V. SUNTRUST BANK

                                  Opinion of the Court



the August 15, 2016 Hearing Possessed Jurisdiction.” On 13 October 2016, plaintiff

filed a motion asking the court to alter or amend its 29 September 2016 order.

      On 31 October 2016, counsel for defendant Deutsche Bank filed a notice that a

hearing would be conducted on plaintiff’s motions in Catawba County on 14

November 2016. Plaintiff filed an objection to the location of the hearing on 7

November 2016. Following a hearing conducted on 14 November 2016, the trial court

entered an order on 5 December 2016, in which it denied plaintiff’s motion for entry

of findings and conclusions, plaintiff’s motion to alter or amend judgment, plaintiff’s

motion challenging the court’s jurisdiction, and plaintiff’s objection to the hearing

being conducted in Catawba County. Plaintiff noted an appeal to this Court from the

orders entered on 29 September and 5 December 2016.

                Trial Court’s Jurisdiction over the 15 August 2016 Hearing

      Plaintiff contends that the trial court lacked jurisdiction to conduct the hearing

on 15 August 2016, on the grounds that the court failed to produce evidence of a

commission properly assigning Judge Gregory R. Hayes to preside in Cabarrus

County on that date. The premise of plaintiff’s argument is that her filing of a motion

demanding that the trial court “show cause” demonstrating the source of its

jurisdiction to preside over the hearing on 15 August 2016, unaccompanied by any

evidence showing affirmatively that the court lacked jurisdiction, shifted to the court




                                         -6-
                             WILSON V. SUNTRUST BANK

                                   Opinion of the Court



the burden of establishing the existence of jurisdiction. Plaintiff has misapprehended

the law in this regard.

      Plaintiff appears to contend that her allegation that the trial court lacked

jurisdiction is sufficient to impose upon the court the duty and burden of proving that

it had jurisdiction. However, it is long-established that there is a presumption of

regularity in the proceedings of our courts:

             Where a judgment rendered by a domestic court of general
             or superior jurisdiction is attacked in a collateral
             proceeding, there is a presumption, which can only be
             overcome by positive proof, that it had jurisdiction both of
             the persons and the subject-matter, and proceeded in the
             due exercise of its jurisdiction. . . . Presumptions against
             the validity of the proceedings will not be indulged in,
             where the record does not affirmatively show any error or
             irregularity. . . . As jurisdiction is presumed, at least prima
             facie, any acts or omissions affecting the validity of the
             proceedings and judgment must be affirmatively shown[.]

Starnes v. Thompson, 173 N.C. 466, 467-68, 92 S.E. 259, 259-60 (1917) (emphasis

added). Moreover, the party challenging the court’s jurisdiction has the burden of

producing evidence that the court lacked jurisdiction:

             If a court finds at any stage of the proceedings that it is
             without jurisdiction, it is its duty to take proper notice of
             the defect, and stay, quash or dismiss the suit. The
             Superior Court is a court of general state-wide jurisdiction.
             N.C. Constitution, Article IV § 2[.] Plaintiffs are entitled
             to call to their aid the . . . prima facie presumption of
             rightful jurisdiction which arises from the fact that a court
             of general jurisdiction has acted in the matter. . . . “The
             burden is on the party asserting want of jurisdiction to
             show such want.”


                                          -7-
                             WILSON V. SUNTRUST BANK

                                   Opinion of the Court




Jackson v. Bobbitt, 253 N.C. 670, 673, 117 S.E.2d 806, 807 (1961) (quoting Dellinger

v. Clark, 234 N.C. 419, 424, 67 S.E.2d 448, 452 (1951)) (emphasis added). This

principle was recently applied by our Supreme Court. In In re N.T., 240 N.C. App.
33, 769 S.E.2d 658 (2015), this Court held that the trial court lacked jurisdiction over

a juvenile case, stating that “[g]iven the absence of any competent evidence in the

record to show that the petition was properly verified, the trial court never obtained

jurisdiction over the subject matter of the juvenile case.” N.T., 240 N.C. App. at 35,

36-7, 769 S.E.2d at 661. Our Supreme Court reversed:

             “. . . [W]here the trial court has acted in a matter, every
             presumption not inconsistent with the record will be
             indulged in favor of jurisdiction. . . .” Nothing else
             appearing, we apply “the prima facie presumption of
             rightful jurisdiction which arises from the fact that a court
             of general jurisdiction has acted in the matter.” As a result,
             “[t]he burden is on the party asserting want of jurisdiction
             to show such want.” . . . [Given] the presumption of
             regularity that attaches to the trial court’s decision to
             exercise jurisdiction, the Court of Appeals had no basis to
             conclude that the petition was not properly verified.

In re N.T., 368 N.C. 705, 707-08, 782 S.E.2d 502, 503-04 (2016) (quoting Cheape v.

Town of Chapel Hill, 320 N.C. 549, 557, 359 S.E.2d 792, 797 (1987) (internal

quotation omitted); Williamson v. Spivey, 224 N.C. 311, 313, 30 S.E.2d 46, 47 (1944);

and Dellinger, 234 N.C. at 424, 67 S.E.2d at 452).

      In the present case, plaintiff has not produced any evidence tending to show

that the trial judge was not duly commissioned to preside over the 15 August 2016


                                          -8-
                             WILSON V. SUNTRUST BANK

                                  Opinion of the Court



session of Cabarrus County Superior Court. We hold that plaintiff’s bare assertion

that the trial court lacked jurisdiction is insufficient to overcome the presumption of

regularity, and that the trial court did not err by denying plaintiff’s motion

demanding that the trial court “show cause” that it had jurisdiction to preside over

the hearing on 15 August 2016.

                             Dismissal of Plaintiff’s Complaint

      The primary substantive argument of plaintiff’s appeal is that the trial court

erred by dismissing with prejudice her complaint against defendants, pursuant to

N.C. Gen. Stat. § 1A-1, Rule 12(b)(6) (2016), for failure to state a claim upon which

relief can be granted. We conclude that the trial court did not err by dismissing

plaintiff’s complaint.

      The standard “of review of an order granting a 12(b)(6) motion is whether the

complaint states a claim for which relief can be granted under some legal theory when

the complaint is liberally construed and all the allegations included therein are taken

as true.” Burgin v. Owen, 181 N.C. App. 511, 512, 640 S.E.2d 427, 428 (2007) (citation

omitted). “When the complaint fails to allege the substantive elements of some legally

cognizable claim, or where it alleges facts which defeat any claim, the complaint must

be dismissed.” Oberlin Capital, L.P. v. Slavin, 147 N.C. App. 52, 56, 554 S.E.2d 840,

844 (2001) (citation omitted). Accordingly:

             “Dismissal under Rule 12(b)(6) is proper when one of the
             following three conditions is satisfied: (1) the complaint on


                                         -9-
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



             its face reveals that no law supports the plaintiff’s claim;
             (2) the complaint on its face reveals the absence of facts
             sufficient to make a good claim; or (3) the complaint
             discloses some fact that necessarily defeats the plaintiff’s
             claim.” “On appeal, we review the pleadings de novo to
             determine their legal sufficiency and to determine whether
             the trial court’s ruling on the motion to dismiss was
             correct.”

Freedman v. Payne, __ N.C. App. __, __, 784 S.E.2d 644, 647 (2016) (quoting Wood v.

Guilford Cnty., 355 N.C. 161, 166, 558 S.E.2d 490, 494 (2002); and Gilmore v.

Gilmore, 229 N.C. App. 347, 350, 748 S.E.2d 42, 45 (2013)). In addition:

             “When documents are attached to and incorporated into a
             complaint, they become part of the complaint and may be
             considered in connection with a Rule 12(b)(6) motion
             without converting it into a motion for summary
             judgment.” Moreover . . . “the trial court can reject
             allegations that are contradicted by the documents
             attached, specifically referred to, or incorporated by
             reference in the complaint. Furthermore, the trial court is
             not required . . . to accept as true allegations that are
             merely conclusory, unwarranted deductions of fact, or
             unreasonable inferences.” “When reviewing pleadings
             with documentary attachments on a Rule 12(b)(6) motion,
             the actual content of the documents controls, not the
             allegations contained in the pleadings[.]”

Moch v. A.M. Pappas & Assocs., LLC, __ N.C. App. __, __, 794 S.E.2d 898, 903 (2016)

(quoting Schlieper v. Johnson, 195 N.C. App. 257, 261, 672 S.E.2d 548, 551 (2009);

Laster v. Francis, 199 N.C. App. 572, 577, 681 S.E.2d 858, 862 (2009); and Schlieper

at 265, 672 S.E.2d at 552). We will next apply this standard to our review of the

allegations of plaintiff’s complaint.



                                          - 10 -
                             WILSON V. SUNTRUST BANK

                                  Opinion of the Court



      The factual allegations of plaintiff’s complaint comprise 136 numbered

paragraphs. Preliminarily, we note that plaintiff makes a number of allegations that

certain evidence is inconsistent with a document to which plaintiff refers as the

“Delehey Declaration.” Plaintiff initiated an action in New York State, and the

Delehey Declaration was filed by Ms. Delehey, an attorney who had represented one

of the parties. It contains the results of Ms. Delehey’s review of documents pertaining

to the foreclosure of the property. Plaintiff cites no authority, and we know of none,

that suggests that this document has any legal bearing on whether plaintiff’s

complaint stated a claim for relief. Accordingly, we do not consider whether the

documents discussed in plaintiff’s complaint are consistent with the “Delehey

Declaration.”

      Assuming, as we must during our review, that the remaining allegations of

plaintiff’s complaint are true, they generally tend to show the following: In 2007,

SunTrust Mortgage sold plaintiff’s loan to another entity. Notwithstanding this sale,

in 2009, SunTrust Mortgage purported to execute an assignment of the loan, which

it had not owned for two years, to SunTrust Bank, with the assignment retroactively

effective as of 1 March 2007. Thereafter, defendants knowingly “perpetrated fraud

upon the Clerk of the Court” by filing fraudulent and false documents whose veracity

was in some way associated with the purported assignment of plaintiff’s loan to

SunTrust Bank. Plaintiff alleges that these fraudulent documents were submitted so



                                         - 11 -
                             WILSON V. SUNTRUST BANK

                                  Opinion of the Court



that defendants could obtain the 25 January 2010 order of the clerk allowing the

foreclosure to proceed. Plaintiff also alleges that the documents filed in connection

with the foreclosure sale, including the Trustee’s Deed recorded in February 2011,

were false and fraudulent.

      Plaintiff brought claims against defendants for “fraud upon the court” based

upon allegations that the foreclosure on the note was obtained by means of

defendants’ submission of false documents.        “However, the ability of a party to

maintain an independent action based upon a judgment in a prior judicial proceeding

that allegedly was tainted by fraud, depends upon whether the fraud at issue is

extrinsic or intrinsic.” Hooks v. Eckman, 159 N.C. App. 681, 684, 587 S.E.2d 352, 354

(2003) (citing Stokley v. Stokley, 30 N.C. App. 351, 354, 227 S.E.2d 131, 134 (1976);

and Fabricators, Inc. v. Industries, Inc., 43 N.C. App. 530, 532, 259 S.E.2d 570, 572

(1979)). In Hooks, this Court stated the following:

             In Stokley, this Court asserted that fraud should be
             considered extrinsic “when it deprives the unsuccessful
             party of an opportunity to present his case to the court. If
             an unsuccessful party to an action has been prevented from
             fully participating therein there has been no true
             adversary proceeding, and the judgment is open to attack
             at any time.” The Stokley Court determined that intrinsic
             fraud occurs when a party (1) has proper notice of an
             action, (2) has not been prevented from full participation in
             the action, and (3) has had an opportunity to present his
             case to the court and to protect himself from any fraud
             attempted by his adversary. Id. Specifically, intrinsic
             fraud describes matters that are involved in the
             determination of a cause on its merits. In contrast,


                                         - 12 -
                             WILSON V. SUNTRUST BANK

                                   Opinion of the Court



             extrinsic fraud prevents a court from making a judgment
             on the merits of a case.

Hooks, 159 N.C. App. at 684-85, 587 S.E.2d at 354 (quoting Stokley, 30 N.C. App. at

354-55, 227 S.E.2d at 134). Thus, “[i]t is settled beyond controversy that a decree will

not be vacated merely because it was obtained by forged documents or perjured

testimony. The reason of this rule is that there must be an end of litigation[.]” Horne

v. Edwards, 215 N.C. 622, 627, 3 S.E.2d 1, 4 (1939).

      The proper procedure in such a situation is to file a motion pursuant to Rule

60(b) of the North Carolina Rules of Civil Procedure. “When the alleged fraud

complained of is intrinsic then it can only be the subject of a motion under Rule

60(b)(3).” Hooks, 159 N.C. App. at 685, 587 S.E.2d at 354. N.C. Gen. Stat. § 1A-1,

Rule 60(b) (2016) provides in relevant part that:

             (b) On motion and upon such terms as are just, the court
             may relieve a party or his legal representative from a final
             judgment, order, or proceeding for the following reasons: .
             . . (3) Fraud (whether heretofore denominated intrinsic or
             extrinsic)[.] . . . The motion shall be made within a
             reasonable time, and for reasons (1), (2) and (3) not more
             than one year after the judgment, order, or proceeding was
             entered or taken.

      “The effect of the Stokley decision is that whenever the alleged fraud is intrinsic

it can only be the subject of a motion under Rule 60(b)(3), and then, of course, it is

barred after one year following the judgment.” Textile Fabricators, Inc. v. C.R.C.

Industries, Inc., 43 N.C. App. 530, 532, 259 S.E.2d 570, 572 (1979). In the present



                                          - 13 -
                              WILSON V. SUNTRUST BANK

                                    Opinion of the Court



case, the factual allegations of plaintiff’s complaint allege intrinsic fraud, which is

not a claim or cause of action that may be the basis of an independent action, such as

that filed by plaintiff. In addition, it is undisputed that plaintiff did not file a motion

pursuant to N.C. Gen. Stat. § 1A-1, Rule 60 seeking relief on the grounds of intrinsic

fraud. We conclude that the court did not err by ruling that plaintiff’s complaint based

on “fraud upon the court” failed to state a claim upon which relief can be granted.

      We have also considered whether the allegations of plaintiff’s complaint state

a claim for relief under a theory other than intrinsic fraud. Assuming, arguendo, that

plaintiff’s complaint could be construed to adequately state a claim for fraud, we

conclude that plaintiff’s claim would be barred by the applicable statute of

limitations. N.C. Gen. Stat. § 1-52(b)(9) (2016) establishes a three year statute of

limitations for “relief on the ground of fraud or mistake” and specifies that “the cause

of action shall not be deemed to have accrued until the discovery by the aggrieved

party of the facts constituting the fraud or mistake.” “For purposes of N.C.G.S. § 1-

52(9), ‘discovery’ means either actual discovery or when the fraud should have been

discovered in the exercise of reasonable diligence under the circumstances.” Forbis

v. Neal, 361 N.C. 519, 524, 649 S.E.2d 382, 386 (2007) (internal quotation omitted).

      In the present case, there is no dispute that plaintiff discovered or should have

discovered the alleged fraud by, at the latest, October 2010. Plaintiff has attached to

her complaint documents establishing, inter alia, that on 18 October 2010, she



                                           - 14 -
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



executed a verified statement alleging fraudulent actions on the part of defendants

similar to the allegations of her complaint, and that on 27 October 2010, she filed a

complaint with the North Carolina Commissioner of Banks alleging that SunTrust

Bank had filed fraudulent documents in connection with the foreclosure. Moreover,

at the hearing on 15 August 2016, plaintiff informed the court that there “has been

ongoing litigation regarding this foreclosure and subject property in the federal courts

since November 10th of 2010, before the trustee sales took place on November 15th

2010, and before the trustee’s deed was recorded on the public record in February of

2011.” Plaintiff’s complaint was not filed until 8 July 2016, which is well outside the

applicable statute of limitations. As a result, plaintiff’s complaint does not state a

valid claim for fraud.

      We further conclude that plaintiff’s complaint cannot be construed as stating

a valid claim for equitable relief pursuant to N.C. Gen. Stat. § 45-21.34 (2016), which

allows a party to seek equitable relief enjoining a foreclosure sale “prior to the time

that the rights of the parties to the sale or resale becom[e] fixed pursuant to G.S. 45-

21.29A[.]” N.C. Gen. Stat. § 45-21.29A (2016) in turn provides that if “an upset bid is

not filed following a sale, resale, or prior upset bid within the period specified in this

Article, the rights of the parties to the sale or resale become fixed.” N.C. Gen. Stat. §

45-21.27(a) (2016) states that the deposit required in order to file an upset bid “shall

be filed with the clerk of the superior court, with whom the report of the sale or the



                                          - 15 -
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



last notice of upset bid was filed by the close of normal business hours on the tenth

day after the filing of the report of the sale or the last notice of upset bid” and that

“[w]hen an upset bid is not filed following a sale, resale, or prior upset bid within the

time specified, the rights of the parties to the sale or resale become fixed.”

      In the present case, the parties’ rights were fixed by, at the latest, 11 February

2011, when the Trustee’s Deed was filed. It is undisputed that plaintiff did not file a

motion seeking to enjoin the foreclosure within ten days of the parties’ rights

becoming fixed. Moreover, at the 15 August 2016 hearing, plaintiff complained to the

trial court that “[t]he attorneys here are misrepresenting that I’m trying to get some

type of preliminary relief under Chapter 45. That is totally and patently false.” We

conclude that plaintiff’s complaint cannot be construed as stating a valid claim for

relief pursuant to N.C. Gen. Stat. § 45-21.34.

      For the reasons discussed above, we conclude that plaintiff’s complaint fails to

state a recognized claim for relief. Therefore, we hold that the trial court did not err

by dismissing plaintiff’s complaint with prejudice, pursuant to N.C. Gen. Stat. § 1A-

1, Rule 12(b)(6).

                                Entry of Order out of County

      We next consider plaintiff’s argument that the order entered by the trial court

on 29 September 2016 was void, on the grounds that the order was signed “outside

the geographical boundaries of Cabarrus County[.]” Plaintiff contends that in order



                                          - 16 -
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



to be valid, the 29 September 2016 order had to “be signed in the County wherein the

August 15, 2016 hearing took place.” This argument lacks merit.

      In support of her position, plaintiff cites Capital Outdoor Advertising v. City of

Raleigh, 337 N.C. 150, 446 S.E.2d 289 (1994). However, Capital Outdoor held that:

             We believe the correct rule to be . . . [that] Rule 6(c) permits
             a judge to sign an order out of term [which we interpret to
             mean both out of the session and out of the trial judge’s
             assigned term] and out of district without the consent of
             the parties so long as the hearing to which the order relates
             was held in term and in district.

Capital Outdoor, 337 N.C. at 158, 446 S.E.2d at 294-95 (internal quotation omitted).

      Furthermore, N.C. Gen. Stat. § 1A-1, Rule 58 (2016) provides in relevant part

that “consent for the signing and entry of a judgment out of term, session, county,

and district shall be deemed to have been given unless an express objection to such

action was made on the record prior to the end of the term or session at which the

matter was heard.” Plaintiff does not contend that she lodged such an objection

during the 15 August 2016 hearing, and our review of the transcript does not reveal

an objection. We conclude that this argument lacks merit.

                      Denial of Plaintiff’s Motion for Injunctive Relief

      Plaintiff argues that in its order of 29 September 2016, the trial court erred by

denying her motion for entry of a temporary restraining order and a preliminary

injunction. We conclude that our holding that the trial court did not err by dismissing




                                          - 17 -
                              WILSON V. SUNTRUST BANK

                                   Opinion of the Court



plaintiff’s complaint has rendered moot the propriety of the trial court’s ruling on

plaintiff’s motion for temporary injunctive relief.

      “The purpose of a preliminary injunction is ordinarily to preserve the status

quo pending trial on the merits. . . . Its impact is temporary and lasts no longer than

the pendency of the action.” State v. School, 299 N.C. 351, 357-58, 261 S.E.2d 908,

913 (1980). Similarly, “[a] temporary restraining order ‘is only an ancillary remedy

for the purpose of preserving the status quo or restoring a status wrongfully disturbed

pending the final determination of the action.’ ” Beau Rivage Homeowners Ass’n v.

Billy Earl, L.L.C., 163 N.C. App. 325, 329, 593 S.E.2d 120, 123 (2004) (quoting

Hutchins v. Stanton, 23 N.C. App. 467, 469, 209 S.E.2d 348, 349 (1974)).

      An issue is moot “when a determination is sought on a matter which, when

rendered, cannot have any practical effect on the existing controversy. Black’s Law

Dictionary 1008 (6th ed. 1990). Courts will not entertain or proceed with a cause

merely to determine abstract propositions of law.” Roberts v. Madison Cty. Realtors

Ass’n, 344 N.C. 394, 398-99, 474 S.E.2d 783, 787 (1996) (internal quotation omitted).

We have upheld the trial court’s dismissal of plaintiff’s complaint and, as a result, a

determination of whether the trial court should have granted interim relief prior to

dismissing the complaint would have no effect on the outcome of the case. We

conclude that plaintiff’s challenge to the trial court’s denial of her motion for entry of




                                          - 18 -
                             WILSON V. SUNTRUST BANK

                                     Opinion of the Court



a temporary restraining order and a preliminary injunction is mooted by the ultimate

dismissal of her complaint and, accordingly, we do not address this issue.

                   Plaintiff’s Motion for Findings and Conclusions

      On 12 October 2016, plaintiff filed a motion pursuant to N.C. Gen. Stat. § 1A-

1, Rule 52 (2016) asking the trial court to enter findings and conclusions in its 29

September 2016 order. On appeal, plaintiff argues that the court erred by denying

this motion in its order of 5 December 2016. We conclude that the trial court did not

err by denying plaintiff’s motion.

      It is long-established that “a trial court cannot make ‘findings of fact’

conclusive on appeal on a motion to dismiss for failure to state a claim under Rule

12(b)(6).” White v. White, 296 N.C. 661, 667, 252 S.E.2d 698, 702 (1979). Moreover,

N.C. Gen. Stat. § 1A-1, Rule 52(b) provides in relevant part that “[u]pon motion of a

party made not later than 10 days after entry of judgment the court may amend its

findings or make additional findings and may amend the judgment accordingly.” In

this case, the order was entered on 29 September 2016, and plaintiff did not file her

motion until 12 October 2016, thirteen days after entry of judgment. Accordingly, the

trial court did not err by denying her motion as untimely.

                                        Remaining Issues

      We next address the two remaining issues raised in plaintiff’s appeal. Plaintiff

argues that the trial court “was absent authority” to conduct a hearing in Catawba



                                            - 19 -
                             WILSON V. SUNTRUST BANK

                                  Opinion of the Court



County on 14 November 2016, on the grounds that this hearing was not held during

the session of court and in the county where the hearing of 15 August 2016 was

conducted. Plaintiff has failed to articulate a legal argument or to cite authority for

the proposition that the trial judge was required to wait until he was once again

assigned to Cabarrus County in order to rule on the issues raised by plaintiff’s

motions. See Andrews v. Peters, 89 N.C. App. 315, 317-18, 365 S.E.2d 709, 711 (1988)

(where this Court directed the entry of additional findings on remand, trial court did

not have to wait until reassigned to the county in which the original order was entered

before complying with this Court’s mandate).

      Plaintiff also argues that the trial court erred by denying her motion to alter

or amend its order of 29 September 2016. Plaintiff’s motion argued that the trial

court lacked jurisdiction to conduct the hearing on 15 August 2016, and that the court

erred by failing to enter findings and conclusions in its 29 September 2016 order and

in the substantive rulings made in that order. These issues have been adequately

addressed elsewhere in this opinion. Accordingly, we dismiss this argument.

                        Motion to Dismiss Plaintiff’s Appeal in Part

      On 21 July 2017, defendants SunTrust Mortgage and SunTrust Bank filed a

motion asking this Court to dismiss plaintiff’s complaint in part. We have elected to

address, as appropriate, the issues raised by plaintiff on appeal.        Accordingly,

defendants’ motion is dismissed as moot.



                                         - 20 -
                             WILSON V. SUNTRUST BANK

                                   Opinion of the Court



                                          Conclusion

      For the reasons discussed above, we conclude that the trial court did not err by

entering the 29 September 2016 order out of county, by dismissing plaintiff’s

complaint, or by denying plaintiff’s motion asking the trial court to “show cause” why

the court had jurisdiction. Because we conclude that the trial court did not err by

dismissing plaintiff’s complaint, we dismiss as moot plaintiff’s argument regarding

the denial of her motion for a temporary restraining order and preliminary injunction.

We further conclude that the trial court did not err by denying plaintiff’s motion for

entry of findings and conclusions, plaintiff’s motion asking the trial court to alter or

amend its judgment, or plaintiff’s challenge to the trial court’s authority to conduct a

hearing in Catawba County. In that we have addressed the issues raised in plaintiff’s

appeal, we dismiss as moot the motion filed by defendants SunTrust Bank and

SunTrust Mortgage for dismissal in part of plaintiff’s appeal.

      AFFIRMED IN PART, DISMISSED AS MOOT IN PART.

      Judges DAVIS and BERGER concur.




                                          - 21 -